UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2015 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-199818 SIRRUS CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Nyeri Motor Services Building, Moi Nyayo Way, Nyeri, Kenya (Address of principal executive offices) (Zip Code) +25 (472) 266-8059 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [ X] YES [ ] NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 35,763,339 common shares issued and outstanding as of January 19, 2016 Table of Contents PART 1 – FINANCIAL INFORMATION 3 Item 1. Financial Statements . 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risks 7 Item 4. Controls and Procedures . 8 PART II - OTHER INFORMATION 8 Item 1. Legal Proceedings 8 Item 1A. Risk Factors . 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures . 9 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES 10 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements The following unaudited interim financial statements of Sirrus Corp. (referred to herein as the “Company,” “we,” “us” or “our”) are included in this quarterly report on Form 10-Q: Sirrus Corp. Index Balance Sheets at November 30, 2015 and at August 31, 2015 (unaudited) F–1 Statements of Operations for the three months ended November 30, 2015 and 2014 (unaudited) F–2 Statements of Cash Flows for the three months ended November 30, 2015 and 2014 (unaudited) F–3 Notes to the Financial Statements (unaudited) F–4 3 SIRRUS CORP. Balance Sheets (Unaudited) November 30, 2015 August 31, 2015 ASSETS Current Assets Cash and cash equivalents $ 1,808 $ 12,452 Inventory 1,840 1,840 Prepaid expenses 3,504 937 Total assets $ 7,152 $ 15,229 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ 9,021 $ 10,158 Due to related party - 386 Total Liabilities 9,021 10,544 STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, $0.00001 par value, 100,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.00001 par value, 200,000,000 shares authorized, 35,763,339 shares issued and outstanding 358 358 Additional paid-in capital 56,932 56,932 Accumulated deficit (59,159) (52,605) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) (1,869) 4,685 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 7,152 $ 15,229 The accompanying notes are an integral part of these financial statements. F-1 SIRRUS CORP. Statements of Operations (Unaudited) For the Three Months Ended November 30, For the Three Months Ended November 30, 2015 2014 Operating expenses General and administrative $ 6,563 $ 12,582 Total operating loss (6,563) (12,582) Other income Foreign exchange gain 9 9 Total other income 9 9 Net loss $ (6,554) $ (12,573) Net Loss Per Common Share – Basic and Diluted $ (0.00) $ (0.00) Weighted Average Common Shares Outstanding - Basic and Diluted 35,763,339 25,000,000 The accompanying notes are an integral part of these financial statements.
